Citation Nr: 0328821	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Service connection for low back disability.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1973 to 
December 1976.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 1998, a 
statement of the case was issued in February 1998, and a 
substantive appeal was received in March 1998.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

Preliminary review of the record reveals that the veteran has 
been scheduled for three Board hearings during the course of 
his appeal.  He asked for a postponement of the first 
hearing, failed to report for the rescheduled hearing, and 
most recently failed to report for a September 2003 hearing 
which was scheduled after the veteran notified the VA of a 
new address.  The record does not include a timely request 
for postponement of the most recent hearing, and the Board 
therefore proceeds as though the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).


REMAND

The RO has service connection for status-post lumbar 
laminectomy and discectomy because of a lack of a nexus 
between an in-service back injury in December 1975 and the 
veteran's current disability.  In his compensation claim, the 
veteran listed various private medical care providers who 
have treated him for low back complaints since 1976.  
However, despite the veteran's request for assistance in 
obtaining those records (as set forth in his substantive 
appeal), it does not appear that efforts have been made to 
contact all the identified private medical care providers and 
request pertinent records. 

The Board also notes that the veteran has never received a VA 
medical examination to determine the etiology of his back 
disability.  There is no VA medical opinion as to whether the 
veteran's 1997 back surgery is connected to his in-service 
back injury.  A medical examination with medical opinion is 
necessary when the evidence of record is not sufficient to 
decide the claim but establishes an injury in-service, a 
current disability and some association between the two.  See 
38 C.F.R. § 3.159(c)(4).  In the present case, the Board 
believes that a VA medical examination and opinion are 
necessary.  In this regard, the veteran is hereby advised 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).

At this point the Board takes notes of the RO's many efforts 
to try to locate the veteran during the course of the appeal.  
He apparently changed his address and the RO was therefore 
unable at times to effectively communicate with him regarding 
his claim.  The Board emphasizes to the veteran that it is 
the responsibility of the claimant to keep VA apprised of his 
or her current address.  Hyson v. Brown, 5 Vet.App. 262 
(1993).  At any rate, the record shows that the veteran did 
supply his current address to the RO by means of a telephone 
communication in July 2003, and the Board proceeds that the 
expectation that further action on his appeal can be 
accomplished without further delay due to an incorrect 
address.  

The additional actions required in this case arise from VA's 
statutory duty to assist claimants with their claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  However, "the duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).  It is therefore expected that the veteran 
will cooperate in keeping VA apprised of his address, 
responding to communications, and reporting for necessary 
examinations in connection with his claim. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should take appropriate steps 
to request copies of the veteran's 
treatment records from Dallas Medical & 
Surgical (8440 Walnut Hill, Dallas, TX) 
and Kaiser Permanente (12720 Hillcrest 
RD, Dallas, TX).    The RO should request 
copies of the veteran's treatment records 
from Dr. Thompson, D.O. (134 E. Church, 
Grand Prairie, TX) and Dr. Capuli, D.C. 
(2206 W. Park Row #102, Arlington, TX).  
The RO should ask these physicians if the 
can verify that the veteran was treated 
for a back injury and, if so, from what 
date.  The RO should take appropriate 
steps to locate addresses for Dr. Rumbo, 
M.D. and Dr. Shelton, M.D.  If the RO is 
able to locate these physicians then the 
RO should request copies of the veteran's 
treatment records from them and ask them 
if they can verify that the veteran was 
treated for a back injury and, if so, 
from what date.       

3.  The veteran should then be scheduled 
for a VA orthopedic/neurological 
examination to ascertain the etiology of 
the veteran's back disorder.  The purpose 
of this evaluation is to determine 
whether any back disability found can be 
reasonably associated to his service.  
The claims folder or the pertinent 
medical records contained therein, 
including the service medical records, 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current low back 
disability is causally related to the 
veteran's inservice back injury.  A 
detailed rationale for all opinions 
offered is requested. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



